Citation Nr: 0606284	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-14 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disability, 
to include spina bifida, disc bulge, and spondylosis.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from January 1956 to August 
1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Louisville, Kentucky Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the veteran's claim for 
service connection for spina bifida.

FINDINGS OF FACT

1.  Spina bifida is a congenital disorder.

2.  Spina bifida occulta, L5, pre-existed service, and has 
not been shown by competent evidence to have been chronically 
aggravated by service.

3.  Additional low back disability, including spondylosis and 
disc bulge, was initially demonstrated years after service, 
as has not been shown by competent evidence to be causally 
related to the veteran's active service.


CONCLUSIONS OF LAW

1.  A pre-existing spina bifida disability was not aggravated 
by active service.  38 U.S.C.A. §§ 1111, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2005).

2.  A low back disability, to include spondylosis and disc 
bulge, was not incurred in, or aggravated by, active service, 
nor may spondylosis be presumed to have been so incurred.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a February 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's February 2002 letter 
informed him that additional information or evidence could be 
submitted to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the March 
2003 Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
as well as VA treatment records and examination reports.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
any further evidence not already of record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time. 

If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). Also, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Additionally, under 38 U.S.C.A. § 1111, a veteran is afforded 
a presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b) 
(2005).

In the Federal Circuit case of Harris v. West, 203 F.3d 1347, 
1349 (Fed. Cir. 2000), the court held that the determination 
regarding the pre-existence of a disorder must be based on 
all the evidence of record, including the veteran's in- 
service or post-service statements regarding the onset of 
symptoms.

Congenital or developmental defects, refractive error of the 
eyes, and personality disorders, as such, are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c)(2005).

The General Counsel held that service connection for 
congenital, developmental or familial disease could be 
granted if manifestations of the disease in service 
constituted aggravation of the condition.  VAOPGCPREC 82-90 
(July 18, 1990). However, developmental defects could not be 
incurred in or aggravated by service.

Legal Analysis

The veteran asserts that service connection is warranted for 
a low back disability, to include spina bifida, disc bulge, 
and spondylosis.  The Board has reviewed all of the evidence 
in the veteran's claims folder.   Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).   Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

The veteran's service medical records reflect that at the 
time of his January 1956 enlistment examination, his spine 
was reported as being normal and he received 1's on his 
PULHES profile.  Therefore, the veteran is entitled to the 
presumption of soundness on entering service.  However, the 
Board observes that since 2001, the veteran has been 
diagnosed with L5 spina bifida occulta, which a VA examiner, 
in a July 2005 VA examination, reported was a developmental 
defect that the veteran was born with.  Therefore, the Board 
concludes that the veteran's spina bifida clearly and 
unmistakably existed prior to service.  

Thus, the question becomes whether or not the veteran's spina 
bifida occulta was aggravated by service, and whether any 
such aggravation was due to service or the natural 
progression of the condition.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306 (b)(2005); see also VAOPGCPREC 82-90 (July 
18, 1990).  Here, the service medical records reflect that on 
one occasion in November 1957, the veteran was diagnosed with 
a questionable back sprain after having complained of 
experiencing a back ache for two days.  However, the 
competent medical evidence of record demonstrates that such 
pathology, which the examiner from the July 2005 VA 
examination indicated was likely a back strain, was acute and 
transitory.  Indeed, the remaining service medical records 
are silent as to any additional complaints of, or treatment 
for, a chronic back disability.  Moreover, on the veteran's 
July 1959 separation examination, the examiner reported that 
the veteran's spine was normal.  In fact, other than his in-
service complaint in November 1957, there is no medical 
evidence of the veteran having any additional back disability 
until 2001, when in addition to L 5 spina bifida occulta, he 
was diagnosed with L4-5 spondylosis and mild L3-4 disc bulge.  
Therefore, based on the above findings, the Board concludes 
that the veteran's spina bifida did not worsen and was not 
aggravated during service.  Thus, the presumption of 
soundness, as to spina bifida, has been rebutted.

The Board also finds that the competent evidence of record 
does not demonstrate the veteran's current spondylosis and 
disc bulge, which were first demonstrated by the record in 
November 2001, years after his discharge from service, 
represent a superimposed disability, or are otherwise 
etiologically related to service.  In this regard, on VA 
examination in July 2005, the examiner reported that such 
conditions were most likely age-related changes that are 
commonly seen in 66 year old patients and opined that they 
were not related to the veteran's military service.  
Additionally, as the there is no evidence that the veteran's 
arthritis manifested itself to a compensable degree within 
one year of his separation from service, service connection 
on a presumptive basis is not warranted.

In conclusion, although the veteran believes that his low 
back disability is related to service, as a layperson without 
medical expertise or training, his statements are 
insufficient to prove his claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu, 2 Vet. App. at 494-95 
(laypersons are not competent to render medical opinions).  
As such, the veteran's statements are of limited probative 
value, especially in light of the medical evidence which 
fails to support his theory of service connection.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection a back disability, to include spina bifida, 
spondylosis, and mild disc bulge.  Accordingly, there is not 
an approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  Thus, the 
appeal is denied.


ORDER

Entitlement to service connection for a low back disability, 
to include spina bifida, disc bulge, and spondylosis, is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


